Title: To Benjamin Franklin from Samuel Huntington, 16 October 1779
From: Huntington, Samuel
To: Franklin, Benjamin


Sir,Philadelphia Octr. 16. 1779.
Congress have appointed the honble. John Jay esq minister plenipotentiary for negotiating a treaty of amity and commerce and of alliance between his Catholic Majesty and the united states of America And the honble. John Adams esqr. minister plenipotentiary for negotiating a treaty of peace and a treaty of commerce with Great Britain.

The honble. William Carmichael esqr. is appointed secretary to the first and the honble Francis Dana esqr secretary to the last mentioned embassy.
Mr Jay and Mr Carmichael will embark on board the Confederacy, continental ship of war now in the Delaware ready to sail for France. Mr Adams and Mr Dana will probably take their passage on board Le Sensible, one of his most Christian Majesty’s frigates in the harbour of Boston.
The salaries annexed to these appointments respectively are two thousand five hundred pounds sterling per annum to the ministers and one thousand pounds sterling to the secretaries. An in order to enable these gentlemen to enter without embarassment, upon the duties of their several functions, I am authorised by an act of Congress of the 15 instant, a certified copy of which will accompany this, to request you Sir, to take the most effectual means for supplying them with two thousand Louis d’ors in distributions proportioned to their respective salaries and to assure you on the faith of Congress that speedy and proper measures will be adopted both for repaying that sum and for establishing a fund for the future support of all the embassies of these united states in Europe.
You will likewise find enclosed a certified copy of an act of Congress of the 4th. instant, by which you will be informed that your Salary is also to be two thousand five hundred pounds sterling per annum, and that John Laurens esqr. a member of the house of representatives for the state of South Carolina and lieut col. in the army of the united states is appointed by Congress to be secretary to the minister plenipotentiary at the court of France. I have the honour to be Sr. Your obedient humble Servt
Saml. HuntingtonPresident
Honble. B. Franklin Esqr.
 
Endorsed: Honble. S. Huntington Esq President. Letter Oct. 16. 79 Recd June 12. 1780—Salaries
